Citation Nr: 1137464	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  08-26 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a deviated nasal septum.

2.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1975 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) from April 2007 and March 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied the benefits sought on appeal.  

In June 2010, a Board hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  At the hearing, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of RO review.  Nevertheless, in view of the actions taken below, initial consideration of that evidence by the RO should be undertaken.

The Board recognizes that the Veteran's sleep apnea claim was not developed as a separate issue in the RO's August 2008 statement of the case and July 2009 supplemental statement of the case.  Nevertheless, both of those documents referenced his sleep apnea claim and provided reasons and bases for why that claim had been denied in the course of addressing his deviated septum claim.  Moreover, the Veteran's August 2008 VA Form 9 and subsequent written statements and testimony clearly indicate that he considers both claims to be on appeal.  Accordingly, the Board finds that it has jurisidiction with respect to both issues, as reflected on the title page.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 (2003).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's increased rating and service connection claims. 

At the outset, the Board observes that the Veteran's postoperative deviated nasal septum has been rated noncompensably disabling under Diagnostic Code (DC) 6502.  This particular rating code contemplates a maximum 10 percent schedular evaluation based on a showing of 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side  38 C.F.R. § 4.97, DC 6502. 

While cognizant that the RO does not appear to have considered the Veteran's service-connected disorder under any other rating codes, the Board nonetheless finds that additional codes are for application.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Specifically, consideration of DC 6522 (allergic or vasomotor rhinitis) and the general rating formula for sinusitis (DC's 6510 through 6514) are warranted in light of the evidence, detailed below, suggesting that the Veteran's service-connected disorder is productive of polyps and is associated with diagnoses of allergic rhinitis and sinusitis.  38 C.F.R. § 4.97, DCs 6510-6514, 6522.

Under DC 6522, a 10 percent evaluation is warranted for allergic rhinitis without polyps, but with a greater than 50 percent obstruction of nasal passages on both sides or complete obstruction of one side.  A 30 percent evaluation is assigned for allergic rhinitis with polyps.  38 C.F.R. § 4.97, DC 6522.

Under the general rating formula for sinusitis, a 10 percent rating is warranted for one or two incapacitating episodes of sinusitis per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or if there are three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned if there are three or more incapacitating episodes per year requiring prolonged antibiotic treatment, or if there are more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  A maximum 50 percent rating is appropriate following radical surgery with chronic osteomyelitis, or where there is near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, DCs 6510-6514.  An 'incapacitating episode' of sinusitis is one that requires bed rest and treatment by a physician.  Id. (Note).

The Board now turns to the specific facts underlying the Veteran's increased rating claim.  In written statements and testimony before the Board and RO, the Veteran contends that the residuals of his deviated nasal septum surgery are worse than reflected on his most recent VA examination.  Specifically, he claims that his service-connected disorder is productive of significant nasal obstruction, which far exceeds the 10 percent left-sided blockage shown on that prior examination.  Additionally, the Veteran maintains that his disability is accompanied by polyps, which a private treating ear, nose, and throat (ENT) provider has attributed to scar tissue left over from his in-service nasal septum surgery.   

The Board observes that the Veteran is competent to report symptoms, such as nasal obstruction, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is also competent to report what a treating provider has told him with respect to specific manifestations, such as polyps, underlying his service-connected disorder.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the Board considers it significant that the Veteran's VA and private medical records show that, since his last VA examination, his service-connected nasal symptoms have necessitated ongoing outpatient treatment and have warranted consideration of additional surgery, to specifically include a septoplasty.  Those records also confirm that the Veteran's nasal symptoms have been found to comport with diagnoses of allergic rhinitis and sinusitis.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

Here, the record reflects that the Veteran was last afforded a VA examination specific to his deviated nasal septum claim in January 2008.  In light of his assertions of worsening symptoms, and the clinical evidence showing that those symptoms have warranted extensive treatment since his last examination, the Board finds that a new VA examination is necessary in order to assess the current severity of his service-connected disorder.  Id.  Moreover, in light of the foregoing, that new examination should include findings responsive not only to DC 6502 but also to DCs 6510-6514 and 6522.  

A new VA examination is also warranted with respect to the Veteran's claim for service connection for sleep apnea.  In a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the appellant's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) ( 38 C.F.R. § 3.159(c)(4) presents a low threshold for requirement that evidence indicate that claimed disability may be associated with in- service injuries for purposes of obtaining VA examination).

In this case, the RO previously determined that the evidence of record was sufficient to trigger the need for a VA examination.  Id.  Such an examination was conducted in May 2009.  At that time, the Veteran reported a long history of sleep impairment, which had been found to warrant a diagnosis of obstructive sleep apnea and had necessitated the use of a continuous positive airway pressure (CPAP) machine.  Significantly, the Veteran attributed his sleep problems to nocturnal breathing difficulties associated with his service-connected deviated nasal septum residuals.  He then indicated that he had already been afforded two surgeries to address that service-connected disability and was scheduled to undergo another the following month.  The Veteran further acknowledged that, in addition to the respiratory symptoms connected with his deviated septum residuals, he also suffered from seasonal allergies.  

On clinical testing, the Veteran displayed symptoms of nasal obstruction.  However, contemporaneous X-rays did not reveal any evidence of a deviated nasal septum.  Consequently, the May 2009 VA examiner determined that the Veteran's currently diagnosed obstructive sleep apnea was "less likely than not caused by or a result of [his] septal deviation."  Significantly, however, the VA examiner declined to address whether the Veteran's sleep apnea had been aggravated by his deviated nasal septum residuals.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995) (holding that a medical opinion that a disability is not caused by, due to, or related to a service-connected disorder is not tantamount to a negative finding with respect to aggravation).  Nor did that VA examiner address whether the Veteran's sleep apnea was directly related to his active service.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (holding that VA is required to consider all theories of entitlement raised either by the claimant or by the evidence of record).  As such, the Board considers that May 2010 VA examination to be inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced). 

The record thereafter shows that, while the Veteran declined to undergo the scheduled June 2009 nasal surgery, he sought additional private medical treatment for nasal congestion and sinus pressure, as well as related sleep problems.  Specifically, a January 2010 report from a private treating otolaryngologist indicates that the Veteran complained of being unable to tolerate the CPAP machine prescribed for his sleep apnea, on account of his nasal obstruction.  That treating otolaryngologist subsequently scheduled the Veteran for a February 2010 paranasal sinus computed axial tomography (CT) scan.  Significantly, while the CT scan was negative for acute septal deviation, a follow-up March 2010 report from the treating otolaryngologist indicated that the Veteran continued to experience marked congestion in association with his sleep apnea.  Moreover, the Veteran's private treating ENT practitioner subsequently interpreted the CT scan report as suggestive of "potential obstruction involving the septum."  That ENT practitioner also concluded, following a June 2010 clinical examination, that the Veteran's sleep disorder had an obstructive component.

The Board finds that the private CT scan and associated medical reports prepared by the Veteran's private otolaryngologist and ENT specialist, which were not of record at the time of the May 2009 VA examination, constitute additional evidence suggesting a relationship between the Veteran's obstructive sleep apnea and his deviated nasal septum residuals.  Accordingly, a new VA examination is warranted to address whether his obstructive sleep apnea is causally related to that service-connected disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) ( 38 C.F.R. § 3.159(c)(4).  Moreover, in view of the aforementioned inadequacies with the prior VA examination, the Board finds that the new examination should include specific findings with respect to whether the Veteran's sleep apnea was aggravated (permanently worsened) by his deviated nasal septum residuals or is directly related to his military service.  

Significantly, with regard to aggravation, the Board observes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to provide that: 

VA will not concede that a nonservice- connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (2011). 

As the Veteran filed his service connection claim after October 10, 2006, the above regulatory amendment is applicable to his claim.  Accordingly, a VA examiner should expressly address that provision in considering whether the Veteran's sleep apnea was permanently aggravated by his service-connected deviated nasal septum residuals.  

Next, the Veteran indicated at his June 2010 Travel Board hearing that he was receiving ongoing treatment for his deviated nasal septum residuals and obstructive sleep apnea from multiple medical providers, including the aforementioned otolaryngologist and ENT specialist (Doctors Beasley and Acomb), a second ENT specialist (Dr. Kammer, Jr.), and the Veteran's primary care physician (Dr. Boice).  However, with the exception of the February 2010 CT scan and the March 2010 and June 2010 report, no private medical records from those providers have been associated with the claims file.  Nor does it appear that any requests for those records have yet been made.  Accordingly, an effort to obtain those private medical records should be made.  

Finally, the record shows that, as of June 2009, the Veteran was scheduled to enroll in the VA CPAP clinic in Boise and was receiving regular VA treatment for his sleep apnea and related respiratory and pulmonary complaints.  However, no subsequent VA medical records have been associated with the claims file.  Those additional records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide a completed release form (VA Form 21- 4142) authorizing VA to request complete copies of records from the otolaryngologist and ENT specialists (T. E. Acomb, M.D., D. Beasley, M.D., and D. A. Kammer, Jr.) and the primary care physician (J. L. Boice, M.D.) who have treated him for his deviated nasal septum residuals and obstructive sleep apnea.  Explain to the Veteran that his prior authorization for the release of his private medical providers' records has expired, and that he will need to reauthorize the release of those records in order for VA to obtain them.  The Veteran should be advised that he can also submit those records himself.  If the Veteran provides a completed release form, then request the identified treatment records.  All attempts to secure those records must be documented in the claims file, and the Veteran and his representative should be notified of any unsuccessful efforts.

2.  Obtain and associate with the claims file all medical records from the VA Medical Center in Boise, Idaho, to specifically include all CPAP clinic records, dated since June 2009.

3.  After the above development has been completed, schedule the Veteran for a VA examination with the appropriate specialist to determine the current nature and severity of his service-connected deviated nasal septum residuals.  The claims file must be reviewed by the examiner, and the examination report must reflect that the claims file was reviewed.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including the report of the January 2008 VA spine examination and the Veteran's subsequent written statements and testimony indicating that his symptoms are markedly worse than indicated on that prior VA examination.  The VA examiner should also expressly consider the VA and private medical records dated after January 2008 that show ongoing treatment for complaints of nasal obstruction and diagnoses of allergic rhinitis and sinusitis.  The VA examiner's opinion should specifically address the following:

a)  Set forth all current complaints, findings, and diagnoses pertaining to the Veteran's service-connected deviated nasal septum residuals. 

b)  State whether the Veteran's service-connected disorder is productive of polyps.

c)  Indicate whether the Veteran's service-connected disorder is productive of complete obstruction of one or both nasal passages.  If there is less than total bilateral obstruction, specify the degree of obstruction, as a percentage, in each nasal passage.  

d)  Specify whether the Veteran's service-connected disorder is productive of any of the following: i) one or two incapacitating episodes of sinusitis per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting; ii) three or more incapacitating episodes of sinusitis per year requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting; or iii)  sinusitis resulting in radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus and purulent discharge or crusting after repeated surgeries.

4.  After the above development has been completed, schedule the Veteran for a VA examination to assess the current nature and etiology of his obstructive sleep apnea.  The claims file should be reviewed by the examiner, and the examination report should reflect that review.  The examiner should provide a complete rationale for any opinion expressed and reconcile it with all pertinent evidence of record.  In particular, the examiner should take into account the Veteran's reports of sleep impairment related to his inability to breathe at night.  The examiner should also consider the May 2009 VA examination report, indicating that the Veteran does not currently have a septal deviation and that his service-connected deviated nasal septum did not cause his sleep apnea.  Additionally, the examiner should consider the results of the February 2010 CT scan and the subsequent medical records showing that the Veteran suffers from significant nasal congestion, potential septal obstruction, and sleep apnea with an obstructive component.  Finally, the examiner should expressly consider any evidence suggesting a continuity of sleep apnea symptoms since service, as well as any additional lay or clinical evidence obtained in association with this remand.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The VA examiner's opinion should specifically address the following:

a)  State whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was caused by or is otherwise related to his service-connected deviated nasal septum residuals.

b)  State whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was permanently aggravated by his service-connected deviated nasal septum residuals.  

Please note that the term 'aggravated' in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Also, please note that the requested opinion on aggravation should be premised on the baseline level of severity of the Veteran's sleep apnea before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

c)  State whether it is at least as likely as not (50 percent probability or greater) that the Veteran's obstructive sleep apnea is otherwise related to his military service.  

5.  Then, after completing any additional necessary development, the issues on appeal should be readjudicated.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that expressly addresses all pertinent rating criteria, including the diagnostic codes governing deviation of the nasal septum, sinusitis, and  allergic or vasomotor rhinitis.  38 C.F.R. § 4.97, DCs 6502, 6510-6514, 6522.  Finally, after allowing the appropriate time for response, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


